Citation Nr: 1810857	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  08-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for status post-operative pneumothorax and pleural effusion (claimed as collapsed right lung) for substitution purposes.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to February 1976 and from May 1978 to July 1978.  He died in July 2015.  As his surviving spouse, the appellant has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See November 2017 letter to the appellant from the RO.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2010 the Veteran failed to report for a Board hearing.  In December 2011 and December 2013, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant contends that the Veteran suffered from status post operative pneumothorax and pleural effusion as a result of his August 2007 ascending aortic and arch replacement surgery performed at the University Hospital of Arkansas by his VA cardiac surgeon, Dr. Tobler.  See August 2008 statement from the Veteran.  Also, the appellant has alluded to the Veteran not being informed that his surgery might result in this complication.  See August 2008 and March 2010 statements from the Veteran.

The record reveals that the Veteran underwent surgical repair of an ascending aortic aneurysm on August 6, 2007 at the University of Arkansas for Medical Sciences upon referral by the VA Central Arkansas Veterans Healthcare System.  The Veteran had an uneventful hospital course, and was discharged on August 10, 2007 to be followed in the surgery clinic in two weeks.  On August 14, 2007, the Veteran was admitted to the Central Arkansas Veterans Healthcare System after he reported that his right lung partially collapsed at home.  He had a small pleural effusion and modest pneumothorax that was treated with a chest tube, and the pneumothorax resolved over a week to 10 days.

As discussed above, the Veteran's August 2007 ascending aortic and arch replacement surgery was performed at the University Hospital of Arkansas by his VA cardiac surgeon, Dr. Tobler.  Notably, the record reveals that Dr. Tobler is the chief of cardiothoracic surgery at the Central Arkansas Veterans Healthcare System.  However, it is unclear as to whether he was acting as VA employee under VA jurisdiction within the meaning of 38 C.F.R. § 3.361(f) which clarifies activities that are not hospital care, medical or surgical treatment, or examination furnished by a VA employee or facility.  On remand, the RO should work with the Veterans Health Administration (VHA) to determine whether the Veteran's August 2007 ascending aortic and arch replacement surgery care was provided by a VA employee even though at a non-VA facility and whether the non-VA facility met any of the criteria of 3.361(f).

The Board also notes that an August 14, 2007 VA treatment record documents informed consent was obtained for the chest tube procedure on that date.  However, there is no informed consent document of record for the August 6, 2007 procedure at the university facility.  Although the Board remanded for such in December 2011, there is no indication that the document was obtained, and no further indication that reasons for the document not being obtained were associated with the claims folder.  Pertinently, under 38 C.F.R. § 17.32(d)(1), signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation or anesthesia. The August 6, 2007 surgery record indicates that the Veteran was given general anesthesia and was intubated prior to the surgery.  Moreover, the appellant has contended that the Veteran was not notified that a pneumothorax and pleural effusion could have resulted from the surgery.

In light of the foregoing, the Board finds that a remand of this claim is warranted in order to determine whether the Veterans' August 6, 2007 surgery was performed by a VA employee and if so, whether a written signed consent form related to the Veteran's August 6, 2007 surgery exists and, if so, to associate the document with the claims file.  See also 38 C.F.R. § 3.361(d)(1)(ii) (2017).

Finally, the Board notes that the Veteran was provided a VA examination for the § 1151 claim in December 2009 at which time the examiner determined that the Veteran did not evidence residuals of pneumothorax or pleural effusion.  However, as the Veteran received VA treatment for several years thereafter prior to his death in July 2015, the Board finds that on remand, a medical opinion should be obtained as to whether the Veteran sustained chronic residuals of pneumothorax and pleural effusion following the August 2007 ascending aortic and arch replacement surgery and if so, whether the disability was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment or was the result of an event which was not reasonably foreseeable.   

Accordingly, the case is REMANDED for the following action:

1. Obtain clarification from VHA as to whether Dr. Tobler, chief of cardiothoracic surgery at the Central Arkansas Veterans Healthcare System and who performed the Veteran's August 6, 2007 ascending aortic and arch replacement surgery, was a VA employee within the meaning of 38 C.F.R. § 3.361(f) which clarifies activities that are not hospital care, medical or surgical treatment, or examination furnished by a VA employee or facility.

2. If it is determined that Dr. Tobler was a VA employee when performing the August 6, 2007 ascending aortic and arch replacement surgery, request any and all consent forms signed by the Veteran (or any legal guardian) for his August 6, 2007 ascending aortic and arch replacement surgery, and any other medical records related to the Veteran's August 2007 surgery that are not already of record, and associate those records with the claims folder.  If no consent forms are obtained, the reasons for this should be documented in the claims folder.

3. Thereafter, forward the claims file to an appropriate medical professional to determine whether the Veteran had any additional pneumothorax or pleural affusion disability due to fault on VA's part in furnishing medical care.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner is requested to answer the following questions:

a. Did the Veteran suffer from additional chronic residuals of pneumothorax and pleural effusion following the August 6, 2007 ascending aortic and arch replacement surgery, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished to the Veteran by the VA?  

b. If so, did any of the additional disabilities completely resolve without any further residual disability?  If so, when did they resolve?

c. Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

d. Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




